     Case 2:20-cv-00554-WBV-MBN Document 75 Filed 09/08/20 Page 1 of 19




                       UNITED STATES DISTRICT COURT

                      EASTERN DISTRICT OF LOUISIANA


OAT TRUSTEE, LLC                                     CIVIL ACTION

VERSUS                                               NO. 20-554-WBV-MBN

ELITE INVESTMENT GROUP, LLC, ET AL.                  SECTION: D (5)


                              ORDER AND REASONS
       Before the Court is a Motion to Remand, filed by OAT Trustee, LLC, in its

capacity as trustee for Girod Titling Trust (“Plaintiff”).1 The Motion is opposed,2 and

Plaintiff has filed a Reply.3 After considering the briefs submitted by the parties and

the applicable law, for the reasons expressed below, the Court concludes that Worley

Claims Services, LLC has not met its burden of proving federal subject matter

jurisdiction.    As such, the Motion to Remand is GRANTED and this matter is

REMANDED to the 21st Judicial District Court for the Parish of Tangipahoa, State

of Louisiana.

I.      FACTUAL AND PROCEDURAL BACKGROUND

        This is the third case filed in this Court based upon a lease dispute between

Elite Investment Group, LLC (“Elite”) and Worley Claims Services, LLC (“Worley”).

The instant case concerns Plaintiff’s February 12, 2020 Verified Petition for

Declaratory Judgment and Request for Writ of Sequestration, filed in Louisiana state



1 R. Doc. 19.
2 R. Docs. 25 & 26.
3 R. Doc. 38.
      Case 2:20-cv-00554-WBV-MBN Document 75 Filed 09/08/20 Page 2 of 19




court against Elite, Worley and Jason Adams.4 Plaintiff alleges that Girod Titling

Trust (“Girod”), is the holder and owner of a September 24, 2015 promissory note in

the original principal amount of $5.1 million (the “Note”), executed by Adams and

Elite and made payable to First NBC Bank in New Orleans, Louisiana (“FNBC”). 5

To secure the indebtedness evidenced by the Note, Elite executed a mortgage (the

“Mortgage”) on September 24, 2015, over immovable property located at 303 Timber

Creek in Hammond, Louisiana (the “Timber Creek property”).6 Plaintiff alleges that

on September 24, 2015, Elite executed an Assignment of Leases and Rents in favor of

FNBC, assigning all of its present and future rights, title interest and remedies in, to

and under any and all leases and rents of all or a portion of the Timber Creek

property. 7 Plaintiff asserts that the Assignment of Leases and Rents specifically

prohibits Elite from cancelling, terminating, or accepting the surrender or

substitution of any lease without prior written consent of the lender.8

        Plaintiff further alleges that, by order dated April 28, 2017, the Federal

Deposit Insurance Corporation (“FDIC”) was appointed as Receiver for FNBC. 9

Through several transfers, Girod became the current holder of the Note, the

Mortgage, and the Assignment of Leases and Rents. 10 Plaintiff claims that the

Timber Creek property is subject to an Agreement for NNN Lease of Real Property

(the “2015 Lease”), dated September 25, 2015, between Elite, as lessor, and Worley,


4 R. Doc. 1-1.
5 Id. at ¶ 2.
6 Id. at ¶ 4.
7 Id. at ¶ 5.
8 Id. at ¶ 6.
9 Id. at ¶ 7.
10 Id. at ¶¶ 8-10.
     Case 2:20-cv-00554-WBV-MBN Document 75 Filed 09/08/20 Page 3 of 19




as lessee. 11 Plaintiff alleges that Worley paid the monthly rent for “the year of

September 2017-2018,” but has refused to make any monthly rent payments since

October 2018. 12 Plaintiff alleges that Worley continued to occupy the premises

despite its refusal to pay the rent.13

       On October 25, 2018, Elite filed a Complaint in this Court against Worley,

seeking to accelerate the rent due under the 2015 Lease.14 Elite asserted that this

Court had diversity subject matter jurisdiction over the case under 28 U.S.C. § 1332.

Worley answered the suit and denied the existence of a valid lease, claiming that the

2015 Lease was executed without authority by Mike Worley, one of its former

officers.15 Girod filed a Complaint in Intervention, asserting that it was the holder

and owner of the Mortgage and that it had been assigned the Assignment of Leases

and Rents. 16 On August 1, 2019, Worley moved to deposit $600,290.41 into the

registry of the Court, which was the amount of rent due under the 2015 Lease at that

time. 17 The Court granted the request, and ordered the Clerk of Court to accept

Worley’s deposit of $600,290.41, as well as any additional monthly rental deposits

made by Worley.18 On October 3, 2019, the case was dismissed without prejudice for

lack of subject matter jurisdiction based upon Elite’s motion and “recent disclosures

by Worley Claims Services, LLC, regarding the citizenship of its members.” 19


11 Id. at ¶ 11.
12 Id. at ¶¶ 13-14.
13 Id. at ¶ 16.
14 See Elite Investment Group, LLC v. Worley Claims Services, LLC, Civ. A. No. 18-9985 (R. Doc. 1).
15 Id. (R. Doc. 15 at p. 1).
16 Id. (R. Doc. 28).
17 Id. (R. Doc. 46).
18 Id. (R. Doc. 61).
19 Id. (R. Docs. 74, 75).
     Case 2:20-cv-00554-WBV-MBN Document 75 Filed 09/08/20 Page 4 of 19




       On September 16, 2019, shortly before the dismissal of Elite’s case, Worley

filed a Complaint in this Court against Elite, seeking a declaration that the 2015

Lease was null and seeking damages for unjust enrichment.20 Worley also alleged

that this Court had diversity jurisdiction over the case under 28 U.S.C. § 1332. Elite

answered the suit and filed a counterclaim against Worley, again seeking an

acceleration of the rent owed under the 2015 Lease.21 On November 8, 2019, Plaintiff

filed a Motion For Leave to File Complaint in Intervention, seeking to assert its right

to all of the rents that Worley had deposited into the registry of the Court up to that

time, which totaled $702,667.92.22 Plaintiff subsequently withdrew the Motion, in

lieu of complying with the Court’s December 11, 2019 Order requiring Plaintiff to

substitute its proposed Complaint in Intervention with a pleading that adequately

alleged the citizenship of the parties for purposes of diversity jurisdiction. 23 On

February 4, 2020, upon motion by Worley, the Court ordered that the funds deposited

in the registry of the Court be transferred from Civ. A. No. 18-9985 to Civ. A. No. 19-

12626.24

       On February 10, 2020, Elite and Worley reached a resolution during a

settlement conference with the Magistrate Judge.25 On February 11, 2020, Worley

filed a Consent Motion to Approve Stipulated Final Judgment 26 and a Consent




20 See Worley Claims Services, LLC v. Elite Investment Group, LLC, Civ. A. No. 19-12626 (R. Doc. 1).
21 Id. (R. Doc. 7).
22 Id. (R. Doc. 18 at ¶ 9).
23 Id. (R. Docs. 23, 25).
24 Id. (R. Docs. 40, 42).
25 Id. (R. Doc. 47).
26 Id. (R. Doc. 43).
      Case 2:20-cv-00554-WBV-MBN Document 75 Filed 09/08/20 Page 5 of 19




Motion to Refund Funds Deposited With the Court, 27 both of which the Court

granted.28 The Court issued a Stipulated Final Judgment, as provided by the parties,

declaring that the 2015 Lease was unenforceable because Mike Worley did not have

authority to enter into a lease with Elite on Worley’s behalf, and denying Elite’s

motion for summary judgment.29 The Stipulated Final Judgment also dismissed with

prejudice all other claims of the parties arising out of the cause of action. 30 On

February 11, 2020, the Court issued an Order directing the Clerk of Court to disburse

the funds held in the registry of the Court to Worley via a check in the principal

amount of $967,306.77.31

        On February 12, 2020, Plaintiff filed the instant suit against Elite, Worley, and

Adams in state court.32 Plaintiff asserts in the Petition that through the Assignment

of Leases and Rents, Girod has a security interest in all rents to occupy the Timber

Creek property, including the “back rent” that was deposited into the registry of this

Court.33 Plaintiff seeks a writ of sequestration, ordering the Sheriff of Tangipahoa

Parish to seize the back rent during the pendency of the action, which totals

$967,306.77.34 Plaintiff also seeks a declaratory judgment that the back rent is due

and payable to Girod as rent under the Assignment of Leases and Rents. 35 Plaintiff

asserts that Girod did not give Elite written approval to stipulate that the 2015 Lease


27 Id. (R. Doc. 44).
28 Id. (R. Docs. 45, 46, 48).
29 Id. (R. Doc. 46).
30 Id.
31 Id. (R. Doc. 48).
32 R. Doc. 1-1.
33 Id. at ¶ 24.
34 Id. at ¶¶ 23, 29.
35 Id. at ¶ 31.
     Case 2:20-cv-00554-WBV-MBN Document 75 Filed 09/08/20 Page 6 of 19




is invalid, which violates the terms of the Assignment of Leases and Rents.36 As such,

Plaintiff seeks a declaratory judgment that any attempt by Elite to stipulate to the

validity of the 2015 Lease was legally invalid and unenforceable.37

       Worley removed the case to this Court on February 14, 2020, on the basis of

federal question jurisdiction under 28 U.S.C. § 1331.38 Worley asserts that each of

Plaintiff’s claims implicate significant federal issues and, therefore, fall within the

“arising under” federal question jurisdiction of this Court. 39 Worley argues that, in

order for state law claims to give rise to federal question jurisdiction, defendants must

demonstrate: (1) resolving a federal issue is necessary to resolution of the state law

claim; (2) the federal issue is actually disputed; (3) the federal issue is substantial;

and (4) federal jurisdiction will not disturb the balance of federal and state judicial

responsibilities.40 Worley asserts that Plaintiff’s claim for sequestration implicates

serious federal issues with federal implications, including: (1) whether the state court

can exercise jurisdiction over the res of the funds held in the registry of this Court;

and (2) whether the Tangipahoa Sheriff may seize property held in the registry of this

Court, in potential violation of federal law, including 28 U.S.C. §§ 2041 & 2042.41

Alternatively, Worley asserts that this Court should exercise supplemental

jurisdiction over this claim under 28 U.S.C. § 1367 because it relates to the settlement

in Civ. A. No. 19-12626, Worley Claims Services, LLC v. Elite Investment Group, LLC,


36 Id. at ¶¶ 32, 33.
37 Id. at ¶ 33.
38 R. Doc. 1.
39 Id. at ¶ 7.
40 Id. at ¶ 34 (quoting Marren v. Stout, 930 F. Supp. 2d 675, 681 (W.D. Tex. 2013) (quotation marks

omitted).
41 R. Doc. 1 at ¶¶ 36-38, 46.
      Case 2:20-cv-00554-WBV-MBN Document 75 Filed 09/08/20 Page 7 of 19




and this Court retained jurisdiction over the settlement and its implementation. 42

Worley also argues that, in the alternative, the Court should exercise supplemental

jurisdiction over this claim if the Court concludes that it has federal question

jurisdiction over one of Plaintiff’s claims for declaratory judgment.43

        Worley asserts that Plaintiff’s claim for a declaratory judgment that the

$967,306.77 paid into the registry of this Court is back rent that is due and owing to

Girod implicates the same federal issues with federalism implications as Plaintiff’s

claim for a writ of sequestration.44 Worley argues that Plaintiff’s second claim for

declaratory judgment, regarding Elite’s attempt to stipulate to the invalidity of the

2015 Lease, also implicates serious federal issues because it is a collateral attack on

the judgment issued by this Court and seeks to invalidate same. 45 Alternatively,

Worley asserts that this Court should exercise supplemental jurisdiction over the two

claims for declaratory judgment because this Court retained jurisdiction over the

prior settlement and the enforcement thereof.46 Worley also asserts that this Court

should exercise supplemental jurisdiction over the declaratory judgment claims if the

Court concludes that it has federal question jurisdiction over any of Plaintiff’s other

claims.47

        Plaintiff filed the instant Motion to Remand on March 12, 2020, asserting that

removal was improper because this Court lacks subject matter jurisdiction over its



42 R. Doc. 1 at ¶ 48.
43 Id. at ¶ 49.
44 Id. at ¶ 51.
45 Id. at ¶ 52.
46 Id. at ¶ 53.
47 Id. at ¶ 54.
      Case 2:20-cv-00554-WBV-MBN Document 75 Filed 09/08/20 Page 8 of 19




state law claims. 48 Plaintiff agrees with Worley that federal question jurisdiction

based upon state law claims requires proof of four elements,49 but argues that Worley

has failed to meet its burden of proving that any of Plaintiff’s claims satisfy all four

elements. Plaintiff asserts that its claim for a writ of sequestration does not impinge

upon this Court’s authority over the funds that were deposited into the Court’s

registry because Plaintiff did not attempt to have the state court sequester the funds

until after this Court issued an Order directing that the funds be disbursed to

Worley.50 Plaintiff points out that the funds were disbursed on February 12, 2020,

before it filed its state court Petition. Plaintiff argues that because the funds are no

longer in the Court’s registry, any federal issues purportedly implicated by the writ

of sequestration are no longer relevant.51 Plaintiff also argues that the mere presence

of federal issues in a state claim does not automatically confer federal question

jurisdiction.52

        Plaintiff further asserts that Worley’s reliance upon 28 U.S.C. § 2042 as an

anchor for federal question jurisdiction is inappropriate because courts have rejected

attempts by defendants to base removal upon the assertion of a federal statute as a

defense.53 Section 2042 provides that, “No money deposited [into the registry of a

federal court] shall be withdrawn except by order of the court.” Plaintiff argues that

the statute does not apply in this case because: (1) the registry of the Court is no


48 R. Doc. 19.
49 R. Doc. 19-1 at p. 6 (citing Singh v. Duane Morris LLP, 538 F.3d 334, 338 (5th Cir. 2008)).
50 R. Doc. 19-1 at p. 7.
51 Id. at pp. 7-8.
52 Id. at p. 8 (citing Firefighters’ Ret. System v. Regions Bank, 598 F. Supp. 2d 785, 794 (M.D. La. 2008);

Singh, 538 F.3d at 338).
53 R. Doc. 19-1 at p. 8 (citing Merrell Dow Pharms., Inc. v. Thompson, 478 U.S. 804, 808 (1986)).
     Case 2:20-cv-00554-WBV-MBN Document 75 Filed 09/08/20 Page 9 of 19




longer the custodian of the funds; (2) the state court did not require that the funds be

seized directly from the registry of the Court; and (3) § 2042 has only been applied to

garnishment proceedings.54

       Plaintiff further asserts that its request for a declaratory judgment that Elite’s

attempt to stipulate to the invalidity of the 2015 Lease is invalid and not binding

upon Plaintiff is not a collateral attack on this Court’s Stipulated Judgment, but a

contract dispute under Louisiana law.55 Nonetheless, Plaintiff argues that both the

Supreme Court and this Court have rejected Worley’s argument that a collateral

attack defense can give this Court original jurisdiction.56 Finally, Plaintiff asserts

that the Court should reject Worley’s argument that the Court should exercise

supplemental jurisdiction based upon its retention of jurisdiction over the settlement

between Elite and Worley because it is actually an argument for this Court to exercise

original jurisdiction. 57 Plaintiff argues that a district court’s limited, continued

jurisdiction of a settlement does not provide a basis for original jurisdiction to support

removal.58

       Worley opposes the Motion to Remand, arguing that the Court has federal

question jurisdiction over this case based upon the grounds asserted in its Notice of




54 R. Doc. 19-1 at pp. 8-9.
55 Id. at pp. 9-10.
56 Id. at pp. 10-11 (citing Rivet v. Regions Bank of Louisiana, 522 U.S. 470, 118 S.Ct. 921, 139 L.Ed.2d

912 (1998); Billieson v. City of New Orleans, Civ. A. No. 01-3864, 2002 WL 221609 (E.D. La. Feb. 8,
2002); Camellia Grill Holdings, Inc. v. Grill Holdings, LLC, Civ. A. No. 15-3795, 2015 WL 5775003
(E.D. La. Sept. 30, 2015)).
57 R. Doc. 19-1 at p. 12.
58 Id. at pp. 12-13 (citing Energy Mgmt. Servs., LLC v. City of Alexandria, 739 F.3d 255, 260 (5th Cir.

2014)).
     Case 2:20-cv-00554-WBV-MBN Document 75 Filed 09/08/20 Page 10 of 19




Removal.59 Worley maintains that Plaintiff’s state court Petition, on its face, raises

substantial federal questions that must be resolved in order to resolve the state law

claims, including: (1) whether a state court may assert jurisdiction over the res of

funds which have been deposited into the registry of the federal court; and (2) whether

a state court can, in the execution of a writ, order a state officer to violate 28 U.S.C.

§ 2042 and an order of this Court.60 Worley notes that Plaintiff could have intervened

or filed a motion in the prior case to arrest the funds held in the Court’s registry, but

it chose not to do so.61 Worley claims that although it received a check for the funds

“days after this suit was removed to this Court,” it had not cashed the check as of the

date of the Opposition brief, so the funds remain in the United States Treasury under

the continuing jurisdiction of this Court.62 Worley then cites several cases from the

1800’s to support its position that this Court has jurisdiction over Plaintiff’s claim for

a writ of sequestration because it implicates serious federalism concerns.63

        Worley further asserts that this Court has subject matter jurisdiction over

Plaintiff’s claims under the Fifth Circuit’s holding in Baccus v. Parrish, 45 F.3d 958

(5th Cir. 1995), because the claims are a collateral attack that seeks to undermine a

federal order (the Stipulated Judgment) and set aside a portion of a federal

settlement.64 Worley notes that the Rivet case, cited by Plaintiff, is distinguishable

because it involved jurisdiction that was premised upon the existence of a federal



59 R. Doc. 25.
60 Id. at pp. 1, 8-10.
61 Id. at p. 9 n.1.
62 Id. at p. 11 (citing Succession of Franklin, 42,496 (La. App. 2 Cir. 10/14/07), 968 So.2d 811, 814.
63 R. Doc. 25 at pp. 11-14 (citations omitted).
64 R. Doc. 25 at pp. 2, 18-19.
     Case 2:20-cv-00554-WBV-MBN Document 75 Filed 09/08/20 Page 11 of 19




claim preclusion or res judicata defense arising from a prior federal case, which is not

at issue here.65

       Elite and Adams also oppose the Motion to Remand, asserting that, “This

Court clearly enjoys subject matter jurisdiction and the motion to remand must be

denied.” 66 Elite and Adams “refer to and incorporate” the arguments made in

Worley’s Opposition brief.67

       In response, Plaintiff maintains that its state court Petition only involves a

state law procedural mechanism that ensures protection of the back rent over which

Girod has a security interest and state law claims concerning Elite and Worley’s

failure to adhere to the obligations owed to Girod under the 2015 Lease and the

Assignment of Leases and Rents.68 Plaintiff argues that the case must be remanded

to state court because its Petition does not raise the substantial federal issues

required under Singh v. Duane Morris LLP, 538 F.3d 334, 338 (5th Cir. 2008).

Plaintiff also argues that Baccus is no longer good law and that courts have

consistently rejected arguments that a state court petition that undermines a federal

order or settlement can serve as the basis for removal under 28 U.S.C. § 1441.69

       Plaintiff further asserts that the Court should reject Worley’s argument that

the writ of sequestration raises a substantial federal question because there is no


65 Id. at p. 19 n.5 (citing Rivet v. Regions Bank of Louisiana, 522 U.S. 470, 118 S.Ct. 921, 139 L.Ed.2d
912 (1998)).
66 R. Doc. 26 at p. 1.
67 Id.
68 R. Doc. 36 at p. 1.
69 Id. at pp. 2-5 (citing Rivet v. Regions Bank of La., 522 U.S. 470, 118 S.Ct. 921, 139 L.Ed.2d 912

(1998); Syngenta Crop Protection, Inc. v. Henson, 537 U.S. 28 (2002); Energy Mgmt. Servs., LLC v. City
of Alexandria, 739 F.3d 255 (5th Cir. 2014); Gusman v. New Orleans City, Civ. A. No. 15-5236, 2015
WL 9207473, at *1 (E.D. La. Dec. 8, 2015)).
      Case 2:20-cv-00554-WBV-MBN Document 75 Filed 09/08/20 Page 12 of 19




money in the registry of the Court, as Worley has possession of the check for the

disbursement of funds from the Unite States Treasury.70 Plaintiff argues the fact

that Worley possesses the negotiable instrument and could, but for the writ, deposit

the money is not a basis for the Court to exercise federal question jurisdiction.

Plaintiff claims this Court’s jurisdiction of the res terminated upon issuance of the

Order disbursing the funds. 71 Plaintiff further asserts that this Court previously

rejected arguments similar to Worley’s, that an attack or attempt to disrupt a federal

court judgment can give rise to federal question or supplemental jurisdiction. 72

Plaintiff further asserts that it was not required to intervene in the prior federal suit

to maintain its right to the funds, and that its failure to do so is not a basis for this

Court to exercise federal question jurisdiction.73

II.     LEGAL STANDARD

        “Federal courts are courts of limited jurisdiction.”74 According to the Supreme

Court, “It is to be presumed that a cause lies outside this limited jurisdiction, and the

burden of establishing the contrary rests upon the party asserting jurisdiction.”75 A

defendant may remove “any civil action brought in a State court of which the district

courts of the United States have original jurisdiction.”76 “A federal question exists

only in those cases in which a well-pleaded complaint establishes either that federal


70 R. Doc. 38 at p. 6.
71 Id. at p. 7.
72 Id. at p. 8 (citing Gusman v. New Orleans City, Civ. A. No. 15-5236, 2015 WL 8207473 (E.D. La. Dec.

8, 2015)).
73 R. Doc. 38 at p. 9.
74 Kokkonen v. Guardian Life Insurance Company of America, 511 U.S. 375, 377, 114 S.Ct. 1673, 1675,

128 L.Ed.2d 391 (1994).
75 Id. (citations omitted).
76 28 U.S.C. § 1441(a).
     Case 2:20-cv-00554-WBV-MBN Document 75 Filed 09/08/20 Page 13 of 19




law creates the cause of action or that the plaintiff’s right to relief necessarily depends

on resolution of a substantial question of federal law.”77 The Supreme Court has

clarified that, “A defense is not part of a plaintiff’s properly pleaded statement of his

or her claim. Thus, ‘a case may not be removed to federal court on the basis of a

federal defense, . . . even if the defense is anticipated in the plaintiff’s complaint, and

even if both parties admit that the defense is the only question truly at issue in the

case.’”78

       According to the Fifth Circuit, state law claims can give rise to federal question

jurisdiction where: (1) resolving a federal issue is necessary to resolution of the state

law claim; (2) the federal issue is actually disputed; (3) the federal issue is substantial;

and (4) federal jurisdiction will not disturb the balance of federal and state judicial

responsibilities. 79 However, the Supreme Court has described this as a “slim”

category of cases.80 The Fifth Circuit has similarly cautioned that, “The fact that a

substantial federal question is necessary to the resolution of a state-law claim is not

sufficient to permit federal jurisdiction.”81 Further, the removal statute, 28 U.S.C. §

1441, must be strictly construed, and any doubt as to the propriety of removal should




77 Singh v. Duane Morris LLP, 538 F.3d 334, 337-8 (5th Cir. 2008) (quoting Franchise Tax Bd. v.
Constr. Laborers Vacation Trust, 463 U.S. 1, 27-28, 103 S.Ct. 2841, 77 L.Ed.2d 420 (1983)) (quotation
marks omitted).
78 Rivet v. Regions Bank of Louisiana, 522 U.S. 470, 475, 118 S.Ct. 921, 139 L.Ed.2d 912 (1998) (quoting

Constr. Laborers Vacation Trust, 463 U.S. at 14, 103 S.Ct. at 2848) (internal citations omitted).
79 Singh, 538 F.3d at 338 (citing Grable & Sons Metal Products, Inc. v. Darue Engineering & Mfg., 545

U.S. 308, 314, 125 S.Ct. 2363, 162 L.Ed.2d 257 (2005)).
80 Empire Healthchoice Assur., Inc. v. McVeigh, 547 U.S. 677, 701, 126 S.Ct. 2121, 2137, 165 L.Ed.2d

131 (2006) (citing Grable, 545 U.S. at 313, 125 S.Ct. 2363).
81 Singh, 538 F.3d at 338.
       Case 2:20-cv-00554-WBV-MBN Document 75 Filed 09/08/20 Page 14 of 19




be resolved in favor of remand.82 Remand is proper if at any time the court lacks

subject matter jurisdiction.83

III.     ANALYSIS

         A. Plaintiff’s claims for a writ of sequestration and a declaratory
            judgment regarding ownership of the $967,306.77.

         The Court finds that Worley has failed to show that this Court has federal

question jurisdiction over the claims asserted in Plaintiff’s state court Petition. In its

Notice of Removal, Worley acknowledged that it has the burden of proving federal

question jurisdiction exists by demonstrating that: (1) resolving a federal issue is

necessary to resolution of the state law claim; (2) the federal issue is actually

disputed; (3) the federal issue is substantial; and (4) federal jurisdiction will not

disturb the balance of federal and state judicial responsibilities. 84 Worley, however,

fails to mention Singh or this four-factor analysis in its Opposition brief.85 Instead,

Worley argues that Plaintiff’s claims for a writ of sequestration and a declaratory

judgment regarding the $967,306.77 both raise substantial issues that implicate

serious federalism concerns, including: (1) whether a state court may assert

jurisdiction over the res of funds which have been deposited into the registry of the

federal court; and (2) whether a state court can, in the execution of a writ, order a

state officer to violate 28 U.S.C. § 2042 and an order of this Court.86




82 Gasch v. Hartford Acc. & Indem. Co., 491 F.3d 278, 281-82 (5th Cir. 2007).
83 See 28 U.S.C. § 1447(c).
84 R. Doc. 1 at ¶ 34 (quoting Marren v. Stout, 930 F. Supp. 2d 675, 681 (W.D. Tex. 2013) (quoting Singh,

538 F.3d 334, 338 (5th Cir. 2008)) (quotation marks omitted).
85 See generally R. Doc. 25.
86 R. Doc. 25 at pp. 1, 8-10.
       Case 2:20-cv-00554-WBV-MBN Document 75 Filed 09/08/20 Page 15 of 19




          Worley also represented to the Court that, as of the date of its Opposition brief

(March 30, 2020), it had received a check from the United States Treasury for the

$967,306.77, but had not yet cashed the check.87 Worley argues that, because it had

not yet cashed the check, Plaintiff’s claims raise substantial federal issues because

the funds remain in the registry of this Court. The Court has confirmed, however,

that Worley cashed the check on or about May 15, 2020. As such, the funds are no

longer in the registry of the Court, thereby rendering Worley’s argument moot. This

also renders moot Worley’s argument that 28 U.S.C. § 2042 provides a basis for

federal question jurisdiction in this case.

          Significantly, the Court finds that Worley has failed to show that Plaintiff’s

state law claims for a writ of sequestration and a declaratory judgment regarding the

funds satisfy the four-factor test set forth by the Fifth Circuit in Singh v. Duane

Morris LLP.88 Although Worley claims the first three factors are met because the

resolution of substantial federal issues is necessary to resolution of the state law

claims, the Court disagrees. Plaintiff’s claims for a writ of sequestration and a

declaratory judgment regarding the funds that were previously deposited into the

Court’s registry are narrowly focused upon the lease dispute between Plaintiff, Elite

and Worley, which is governed by Louisiana contract law. Even assuming that the

fact that the funds were deposited in the Court’s registry raises a federal issue, the

Court has trouble believing that singular fact translates to a substantial federal issue

that remains in dispute.              Finally, the Court believes that exercising federal


87   R. Doc. 25 at p. 11.
88   538 F.3d 334, 337-38 (5th Cir. 2008).
     Case 2:20-cv-00554-WBV-MBN Document 75 Filed 09/08/20 Page 16 of 19




jurisdiction over this dispute will upset the balance of state and federal judicial

responsibilities. As such, these two claims do not place this case into the “slim”

category of cases where state law claims can give rise to federal question

jurisdiction.89 This finding is bolstered by the Fifth Circuit’s instruction to strictly

construe the removal statute, 28 U.S.C. § 1441, and to resolve any doubt as to federal

subject matter jurisdiction in favor of remand.90

       B. Plaintiff’s claim for a declaratory judgment that any attempt by
          Elite to stipulate to the invalidity of the 2015 Lease is invalid and
          not binding upon Girod.

       The Court also finds that Worley has failed to show that Plaintiff’s claim for a

declaratory judgment that any attempt by Elite to stipulate to the invalidity of the

2015 Lease is invalid and not binding upon Girod provides a basis for federal question

jurisdiction. Worley argues that Plaintiff’s claim implicates serious federal issues

because it is a collateral attack on the Stipulated Judgment signed by this Court in

Civ. A. No. 19-12626, Worley Claims Services, LLC v. Elite Investment Group, LLC,

and seeks to invalidate the judgment.91 As Plaintiff points out, however, it is well

settled that federal question jurisdiction only exists when plaintiff’s well-pleaded

complaint raises issues of federal law.92 Although Baccus v. Parrish93 may support



89 Empire Healthchoice Assur., Inc. v. McVeigh, 547 U.S. 677, 701, 126 S.Ct. 2121, 2137, 165 L.Ed.2d
131 (2006) (citing Grable & Sons Metal Products, Inc. v. Darue Engineering & Mfg., 545 U.S. 308, 313,
125 S.Ct. 2363, 162 L.Ed.2d 257 (2005)).
90 See Gasch v. Hartford Acc. & Indem. Co., 491 F.3d 278, 281-82 (5th Cir. 2007).
91 See Civ. A. No. 19-12626, Worley Claims Services, LLC v. Elite Investment Group, LLC (R. Doc. 46).
92 Gauthier v. Levin, Civ. A. No. 01-1559, 2001 WL 699040, at *1 (E.D. La. June 21, 2001) (citations

omitted); Rivet v. Regions Bank of Louisiana, 522 U.S. 470, 475, 118 S.Ct. 921, 139 L.Ed.2d 912 (1998)
(quotation and quotation marks omitted); In re Vioxx Products Liability Litigation, 843 F. Supp. 2d
654, 657 (E.D. La. 2012) (quoting PCI Transp., Inc. v. Forth Worth & W.R.R. Co., 418 F.3d 535, 543
(5th Cir. 2005)).
93 45 F.3d 958 (5th Cir. 1995).
     Case 2:20-cv-00554-WBV-MBN Document 75 Filed 09/08/20 Page 17 of 19




Worley’s position, as this Court previously pointed out, Baccus pre-dates the Supreme

Court’s decision in Rivet v. Regions Bank of Louisiana.94 As Judge Barbier explained

in the Gauthier case:

       In Rivet, a unanimous Court held that claim preclusion by reason of a
       prior federal judgment does not provide a basis for removal jurisdiction.
       470 U.S. at 477, 118 S.Ct. at 926. The Fifth Circuit has interpreted Rivet
       as holding that the artful pleading doctrine only applies in the context
       of complete preemption. Waste Control Specialists, LLC v. Envirocare
       of Texas, Inc., 199 F.3d 781, 783, superseded in part, 207 F.3d 225 (5th
       Cir. 2000); In re Texas, 110 F. Supp. 2d 514, 524-25 (E.D. Tex. Aug. 15,
       2000). Therefore, following Rivet and Waste Control Specialists, the
       viability of the type of removal permitted under Baccus is questionable
       to say the least.95

In a subsequent case, Judge Barbier further explained that, “The point of Rivet . . . is

that even when two cases are so factually intertwined that a federal judgment in one

case will have a preclusive effect on a second case, that is not sufficient to create

federal jurisdiction over the second case, where it is not otherwise present.”96

       Here, complete preemption does not apply and removal under Baccus is

Worley’s only basis for this Court’s jurisdiction over Plaintiff’s second claim for

declaratory judgment.97 Because the validity of Baccus has been called into doubt,

and any doubt as to the propriety of removal should be resolved in favor of remand,

the Court concludes that Worley has failed to meet its burden of proving federal

question jurisdiction based upon this claim. Further, Plaintiff’s claim for declaratory




94 Gauthier, Civ. A. No. 01-1559, 2001 WL 699040 at *1 (citing Rivet, 522 U.S. 470, 118 S.Ct. 921).
95 Gauthier, Civ. A. No. 01-1559, 2001 WL 699040 at *1.
96 Billieson v. City of New Orleans, Civ. A. No. 01-3864, 2002 WL 221609, at *4 (E.D. La. Feb. 8, 2002);

See Camellia Grill Holdings, Inc. v. Grill Holdings, LLC, Civ. A. No. 15-3795, 2015 WL 5775003, at *2
(E.D. La. Sept. 30, 2015) (quoting Billieson, Civ. A. No. 01-3864, 2002 WL 221609 at *4).
97 R. Doc. 25 at pp. 18-19.
       Case 2:20-cv-00554-WBV-MBN Document 75 Filed 09/08/20 Page 18 of 19




judgment involves issues of contract interpretation under Louisiana law. Plaintiff

asked the state court to interpret the 2015 Lease between Elite and Worley, as well

as the Assignment of Leases and Rents between Elite and Girod. 98 These issues,

relying on state law, are more appropriately resolved by the state court.

          C. Supplemental Jurisdiction

          Finally, Worley asks this Court to exercise supplemental jurisdiction under 28

U.S.C. § 1367 over each of Plaintiff’s three state law claims case based upon the

Court’s continued jurisdiction over the settlement reached in Civ. A. No. 19-12626,

Worley Claims Services, LLC v. Elite Investment Group, LLC. Alternatively, Worley

asks this Court to exercise supplemental jurisdiction over this case if the Court finds

that it has federal question jurisdiction over any of Plaintiff’s claims. Section 1367

provides, in pertinent part, that, “[I]n any civil action of which the district courts have

original jurisdiction, the district courts shall have supplemental jurisdiction over all

other claims that are so related to claims in the action within such original

jurisdiction that they form party of the same case and controversy . . . .”99 The Court

has concluded that it does not have federal question jurisdiction over any of Plaintiff’s

state law claims. Thus, there is no basis for this Court to exercise supplemental

jurisdiction over Plaintiff’s claims.

          Additionally, the Fifth Circuit has recognized that:

          [S]upplemental jurisdiction under Section 1367 is not a source of
          subject-matter jurisdiction for federal question purposes. Defendants
          sometimes will assert that a pending federal action that shares a
          common nucleus of operative fact with the state lawsuit that defendants

98   R. Doc. 1-1 at p. 7.
99   28 U.S.C. § 1367(a).
      Case 2:20-cv-00554-WBV-MBN Document 75 Filed 09/08/20 Page 19 of 19




        seek to remove can furnish an anchor claim under Section 1367(a), and
        thus enable removal of a separate suit under Sections 1441(a) and (b).
        That is a misreading of Section 1367, which authorizes supplemental
        jurisdiction over claims that are within the same civil action as a federal
        question claim . . . and those claims alone.100

The Fifth Circuit has also held that a district court’s limited, continued jurisdiction

over a settlement in one case does not provide a basis of original jurisdiction to

support removal in a separate case, even when the claims are related.101

        Based on the foregoing, Defendant has failed to show that this Court has

federal question jurisdiction over any of Plaintiff’s state law claims, or that the Court

may exercise supplemental jurisdiction over the claims.                  Accordingly, Plaintiff’s

Motion to Remand is granted, and this matter shall be remanded to state court.

IV.     CONCLUSION

        For the reasons set forth above, IT IS HEREBY ORDERED that Plaintiff’s

Motion to Remand102 is GRANTED. This matter is hereby REMANDED to the 21st

Judicial District Court for the Parish of Tangipahoa, State of Louisiana.

        New Orleans, Louisiana, September 8, 2020.




                                              ______________________________
                                              WENDY B. VITTER
                                              United States District Judge




100 Energy Management Services, LLC v. City of Alexandria, 739 F.3d 255, 260 (5th Cir. 2014) (quoting
Halmekangas v. State Farm Fire and Cas. Co., 603 F.3d 290, 294 n.15 (5th Cir. 2010)) (emphasis added
in Energy Management Services, LLC).
101 Energy Management Services, LLC, 739 F.3d at 260-61 & n.3.
102 R. Doc. 19.
